                                                                                            JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
     Case No.      2:19-CV-8321-RGK(MAAx)                              Date    November 21, 2019
     Title         ARESNY ASTAKHOV v. BMW OF NORTH AMERICA, LLC




 Present: The                 R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
 Sharon L. Williams (Not Present)                       Not Reported                               N/A
             Deputy Clerk                        Court Reporter / Recorder                     Tape No.
             Attorneys Present for Plaintiff:                      Attorneys Present for Defendants:
                      Not Present                                             Not Present
 Proceedings:              (IN CHAMBERS) Order Re: Order Remanding Action to State Court

      On August 20, 2019, Arseny Astakhov (“Plaintiff”) filed a Complaint against BMW of North
America, LLC (“Defendant”) alleging violations of the Song-Beverly Warranty Act.

       On September 25, 2019, Defendant removed the action to federal court alleging jurisdiction on
the grounds of diversity of citizenship. Upon review of Defendant’s Notice of Removal, the Court
hereby remands the action for lack of subject matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54(2014). If the plaintiff contests, or the court
questions, the defendant’s allegation, the defendant must establish that the jurisdictional requirement has
been met by a preponderance of the evidence. Guas v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir. 1992).

       In his complaint, Plaintiff seeks damages, including compensatory damages, restitution, statutory
remedies, as well as attorneys’ fees and costs under the Song-Beverly Warranty Act. In support of its
removal, Defendant summarily states that even without considering attorneys’ fees, Plaintiff seeks total
damages of at least $79,744.17.

        As an initial matter, Defendant’s conclusory statement does not satisfy its burden of showing by
a preponderance of the evidence that the amount in controversy has been met. Second, the Complaint
alleges that Plaintiff purchased the vehicle under an installment contract for a total consideration of
$26,581.39. While the Song-Beverly Warranty Act allows a plaintiff to recover the full purchase price
   CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                   Page 1 of 2
                                                                                          JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
     Case No.      2:19-CV-8321-RGK(MAAx)                            Date       November 21, 2019
     Title         ARESNY ASTAKHOV v. BMW OF NORTH AMERICA, LLC

of the car, this amount must be reduced to account for any use by plaintiff prior to the first repair of the
vehicle. See Tokmakova v. Volkswagen Group of America, Inc., 2012 WL 12952629, at * 2–3. Here,
there is there no indication as to how many miles Plaintiff drove the care prior to the first repair.
Without such facts, the Court is left with considerable doubt as to the amount in controversy. Accord
Tokmakova, 2012 WL 12952629, at *3. Further, a plaintiff’s recovery is limited to the actual payment
amount to the seller. See Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1008 (N.D. Cal.
2002). Again, there are no facts indicating how many payments have already been made on the
installment contract.

        As Defendant points out, Plaintiff would be entitled to civil penalties and attorneys’ fees if the
action succeeds. However, the Court finds that Defendant’s inclusion of these amounts is similarly
deficient. As to attorneys’ fees, the Court finds that Defendant has not carried its burden of showing by a
preponderance of the evidence the amount of future attorneys’ fees. At best, Defendant has provided
only speculation. As to civil penalties, Defendant has not offered any evidence to support such an
award.

      Accordingly, the Court is not satisfied that Defendant has satisfied their burden of showing by a
preponderance of the evidence, that the amount in controversy meets the jurisdictional requirement.

       In light of the foregoing, the action is hereby remanded to state court for all further proceedings.

       IT IS SO ORDERED.


                                                                                                 :

                                                         Initials of Preparer




   CV-90 (06/04)                        CIVIL MINUTES - GENERAL                                  Page 2 of 2
